UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) (X) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2017 or ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 0-10394 DATAI/O CORPORATION (Exact name of registrant as specified in its charter) Washington 91-0864123 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6645 185 th Ave NE, Suite 100, Redmond, Washington, 98052 (Address of principal executive offices, including zip code) (425) 881-6444 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes X No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes X No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, a smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” ”accelerated filer”, “smaller reporting company” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer Smaller reporting company X Emerging growth company If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes _ No X Shares of Common Stock, no par value, outstanding as of May 1, 2017: 8,048,516 1 DATAI/O CORPORATION FORM 10-Q For the Quarter Ended March 31, 2017 INDEX Part I. Financial Information Page Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 14 Item 3. Quantitative and Qualitative Disclosures About Market Risk 21 Item 4. Controls and Procedures 21 Part II Other Information Item 1. Legal Proceedings 22 Item 1A. Risk Factors 22 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults Upon Senior Securities 22 Item 4. Mine Safety Disclosures 22 Item 5. Other Information 22 Item 6. Exhibits 22 Signatures 23 2 PART I - FINANCIAL INFORMATION Item 1. Financial Statements DATAI/O CORPORATION CONSOLIDATED BALANCE SHEETS (in thousands, except share data) (UNAUDITED) March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $10,513 $11,571 Trade accounts receivable, net of allowance for doubtful accounts of $109 and $96, respectively 5,304 4,725 Inventories 4,407 4,059 Other current assets 540 483 TOTAL CURRENT ASSETS 20,764 20,838 Property, plant and equipment – net 1,998 1,875 Other assets 62 63 TOTAL ASSETS $22,824 $22,776 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $1,490 $1,428 Accrued compensation 1,557 2,208 Deferred revenue 1,434 1,926 Other accrued liabilities 797 703 TOTAL CURRENT LIABILITIES 5,278 6,265 Long-term other payables 451 479 COMMITMENTS - - STOCKHOLDERS’ EQUITY Preferred stock - Authorized, 5,000,000 shares, including 200,000 shares of Series A Junior Participating Issued and outstanding, none - - Common stock, at stated value - Authorized, 30,000,000 shares Issued and outstanding, 8,048,516 shares as of March 31, 2017 and 8,015,746 shares as of December 31, 2016 19,206 19,204 Accumulated (deficit) (2,381) (3,360) Accumulated other comprehensive income 270 188 TOTAL STOCKHOLDERS’ EQUITY 17,095 16,032 TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $22,824 $22,776 See notes to consolidated financial statements 3 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share amounts) (UNAUDITED) Three Months Ended March 31, Net Sales $7,224 $4,613 Cost of goods sold 3,057 2,085 Gross margin 4,167 2,528 Operating expenses: Research and development 1,545 1,125 Selling, general and administrative 1,818 1,578 Total operating expenses 3,363 2,703 Operating income (loss) 804 (175) Non-operating income (expense): Interest income 8 12 Gain on sale of assets 211 - Foreign currency transaction gain (loss) (32) (4) Total non-operating income (expense) 187 8 Income (loss) before income taxes 991 (167) Income tax (expense) (12) (1) Net income (loss) $979 ($168) Basic earnings (loss) per share $0.12 ($0.02) Diluted earnings (loss) per share $0.12 ($0.02) Weighted-average basic shares 8,031 7,945 Weighted-average diluted shares 8,327 7,945 See notes to consolidated financial statements 4 DATAI/O CORPORATION CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (LOSS) (in thousands) (UNAUDITED) Three Months Ended March 31, Net income (loss) $979 ($168) Other comprehensive income: Foreign currency translation gain (loss) 82 161 Comprehensive income (loss) $1,061 ($7) See notes to consolidated financial statements 5 DATA I/O CORPORATION CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (UNAUDITED) For the Three Months Ended March 31, CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $979 ($168) Adjustments to reconcile net income to net cash provided by (used in) operating activities: Depreciation and amortization 164 128 Gain on sale of assets (211) - Equipment transferred to cost of goods sold 116 378 Share-based compensation 97 95 Net change in: Trade accounts receivable (547) (699) Inventories (331) (679) Other current assets (55) 93 Accounts payable and accrued liabilities (503) (355) Deferred revenue (522) 111 Other long-term liabilities (17) 134 Net cash provided by (used in) operating activities (830) (962) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property, plant and equipment (403) (642) Net proceeds from sale of assets 211 - Cash provided by (used in) investing activities (192) (642) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from issuance of common stock and (payments) related to shares withheld to cover taxes (95) 3 Repurchase of common stock - (97) Cash provided by (used in) financing activities (95) (94) Increase/(decrease) in cash and cash equivalents (1,117) (1,698) Effects of exchange rate changes on cash 59 128 Cash and cash equivalents at beginning of period 11,571 11,268 Cash and cash equivalents at end of period $10,513 $9,698 Supplemental disclosure of cash flow information: Cash paid during the period for: Income Taxes $30 $3 See notes to consolidated financial statements 6 DATA I/O CORPORATION NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) NOTE 1 - FINANCIAL STATEMENT PREPARATION Data I/O Corporation (“Data I/O”, “We”, “Our”, “Us”) prepared the financial statements as of March 31, 2017 and March 31, 2016 and for each of the three month periods ended March 31, 2017 and March 31, 2016 according to the rules and regulations of the Securities and Exchange Commission ("SEC"). These statements are unaudited but, in the opinion of management, include all adjustments (consisting of normal recurring adjustments and accruals) necessary to present fairly the results for the periods presented. The balance sheet at December 31, 2016 has been derived from the audited financial statements at that date.
